— Judgment, Supreme Court, New York County (Ira R. Globerman, J., at plea; Angela Mazzarelli, J., at sentence), rendered July 6, 1990, convicting defendant upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of imprisonment of 1 to 3 years to run consecutive to a previously imposed sentence of 6 to 12 years rendered in Pennsylvania on April 19, 1990, unanimously reversed, on the law, the sentence vacated, and the matter remanded for resentencing.
As the District Attorney concedes, a misapprehension by the sentencing court regarding its discretion pursuant to Penal Law § 70.25 (4) to impose a term concurrent to a sentence imposed by a court of another jurisdiction requires a resentencing of defendant (People v Jeffries, 166 AD2d 665, lv denied 77 NY2d 962). Concur — Carro, J. P., Wallach, Asch, Smith and Rubin, JJ.